Citation Nr: 1227749	
Decision Date: 08/10/12    Archive Date: 08/14/12	

DOCKET NO.  09-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from October 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Chicago, Illinois.

The case was previously before the Board in August 2011 at which time it was determined the Veteran had submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for PTSD.  The case was then remanded for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The Board notes that in a June 2011 informal hearing presentation, the Veteran's accredited representative raise the issue of the Veteran's entitlement to service connection for ischemic heart disease.  However, this matter has not been developed or adjudicated by the RO and is therefore not in appellate status at this time.  The matter is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran has PTSD that is reasonably related to his experiences while on active duty.

2. A chronic acquired psychiatric disability other than PTSD was not present in service and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are reasonably met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
2. The criteria for service connection for a chronic acquired psychiatric disability other than PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) provides enhanced duties on the part of VA to notify and assist claimants in developing claim to VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the appeal, the Board finds that all notification and development actions needed to adjudicate the claim have been accomplished.  The Board notes that the Veteran has been accorded examinations for psychiatric purposes by VA and that VA and private medical records have been obtained and associated with the claims file.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, the following must be shown:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during active service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in a denial of service connection.  Colburn v. Nicholson, 19 Vet.  App. 427, 431 (2006).

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with the provisions of 38 C.F.R. § 4.125, a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  VA amended this regulation during the course of the instant appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor when the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychologist or psychiatrist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran need not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Considering the pertinent evidence of record, and particularly with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a chronic acquired psychiatric disability, namely PTSD, is warranted.  A review of the evidence of record discloses that the Veteran's service included assignment to the USS Valley Forge (LPH-8) from February 1964 to May 1967.  A VA memorandum dated in September 2007 refers to review of the records of the US Naval Historical Center reflecting that the Valley Forge was fired upon as the Veteran has described while in the Gulf of Tonkin off the Coast of Vietnam.  Operational reports from deck logs of the ship verify the Veteran was assigned to a rescue and assistance party and this supports the Veteran's statement that he assisted in carrying wounded and dead Marines to the hospital deck. The evidence obtained with regard to the activities of the Valley Forge therefore essentially supports the Veteran's credibility in his description of his experiences in the Gulf of Tonkin while serving on the Valley Forge.

Varying psychiatric diagnoses are of record, with the principal one being PTSD.  The pertinent medical evidence includes the report of a VA PTSD examination of the Veteran in January 2003.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran stated that his job onboard the Valley Forge was with the medical evacuation team.  He stated that for many years following service he had had frequent intrusive recollections and memories of handling dead bodies.  Following examination, the Veteran was given an Axis I diagnosis of chronic PTSD.

The Veteran was accorded another examination for PTSD by VA in November 2007.  Under general remarks, it was stated "the Veteran's C-filed was not available."  However, several paragraphs later, it was indicated the C-file was reviewed.  Following examination, the examiner opined the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner stated there were no behavioral, social changes, reexperiencing or heightened psychological arousal due to service.  The Veteran was given an Axis I diagnosis of schizoaffective disorder.  It was stated the criteria for PTSD were not met.  The examiner did not opine as to the etiology of the schizoaffective disorder.

Also of record is a May 2011 statement from a private psychologist, N.P., Ph.D.  He indicated that he had seen the Veteran on four separate occasions between February 2011 and May 2011.  He believed the description of the Veteran's disability was PTSD.  The psychologist indicated that the Veteran served on an amphibious assault ship and described to him recurrent and disturbing memories, dreams, flashbacks, physiological distress, and reactivity to different aspects of stress levels in service, to include the unloading of injured of Marines from helicopters for medical treatment.  He stated the Veteran tried to avoid thinking about his past service, avoided discussing service-related events, avoided associating with people from that period of time, avoided close relationships, felt like he was not going to live much longer, felt detachment from others, had difficulty sleeping, was irritable, had difficulty concentrating, and was adversely affected by loud noises.

In September 2011, the VA physician who examined the Veteran in November 2007 and as reported and referred to above, stated that he reviewed the claims file, to include the report of examination by the VA physician in 2003.  He stated that at the time of the 2007 interview, the Veteran expressed complaints of hallucinating and paranoid ideation.  He also was seclusive.  The physician indicated that during the interview he recalled the Veteran talked a little bit about his experience in the Vietnam Era, but in his opinion, "the Veteran suffers from schizoaffective disorder and does not meet criteria for PTSD.  His psychiatric symptoms most likely are not related to his military service."

In view of the foregoing, the Board finds that the evidence that is of record is both for and against the claim.  When a claim is in relative equipoise, the Veteran prevails.  One of the favorable medical opinions is from the Veteran's principal treating psychologist.  That individual has had more access to the Veteran than any other of the health care professionals who expressed opinions and refers to the Veteran experiencing numerous symptoms associated with PTSD.  Another favorable opinion is from a VA physician who examined the Veteran in January 2003 and indicated that he had access to the entire claims file in formulating his opinion.

On the other hand, a VA physician examined the Veteran in November 2007 and opined that the Veteran did not meet the criteria warranting a diagnosis of PTSD.  That individual reviewed the entire claims file in September 2011 and reiterated his opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  He stated his review in 2011 included a review of the 2003 examination by the VA physician.  However, he did not refer to the statements from the Veteran's private psychologist.

The Board notes that in reviewing medical opinions such as those above, greater weight may be placed on the opinion of one physician over that of another, depending on factors such as the reasoning employed by the physicians and whether or not (or the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in utilizing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As noted above, the Board is impressed by the comments from the Veteran's treating psychologist.  He gave a reasoned analysis for his belief that the Veteran has PTSD and he has had the opportunity to observe the Veteran over time.  The Board also finds the Veteran to be a very credible historian as to the circumstances of his service while off the Coast of Vietnam onboard the Valley Forge during the Vietnam War. In view of the foregoing, the Board concludes that entitlement to service connection for PTSD is warranted.

With respect to the issue of service connection for a chronic acquired psychiatric disorder other than PTSD, the VA psychiatrist who examined the Veteran in November 2007 concluded that the symptoms of a schizoaffective disorder he identified were most likely not related to the Veteran's military service. No medical opinion or other evidence to the contrary has been presented. The Veteran has essentially contended that he has PTSD, service connection for which has been granted, as explained above. Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a chronic acquired psychiatric disorder other than PTSD.




ORDER

Service connection for PTSD is granted.

Service connection for a chronic acquired psychiatric disability other than PTSD is denied.



	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


